DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 5, 19, 23, and 24 have been amended. Claims 1-24 are currently pending. 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Such claim limitations are found in claim 23, “means for providing current at the first current level to the second node in a pull-up phase of the current steering charge pump and for sinking current at the first current level from the second node in a pull-down phase of the current steering charge pump”, which has the corresponding structure described in the specification: Circuitry of Third Branch as described in Paragraph [0059] and Figs. 10A-D, 1002.

Allowable Subject Matter

Claims 1-24 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1-24, none of the cited references either alone or in combination teach a charge pump, comprising: a first branch that includes a first node connected between a first pull-up switch and a first pull-down switch; a second branch that includes a second node connected between a second pull-up switch and a second pull-down switch, the second branch is connected in parallel with the first branch; a first current source connected between a supply voltage and the first and second pull-up switches; a second current source connected between the first and second pull-down switches and ground; a voltage equalization circuit to equalize a first voltage at the first node and a second voltage at the second node; and a third branch that includes a third node connected between a third pull-up switch and a third pull-down switch, the third node connected to the second node, the third pull-up switch and the first pull-up switch are controlled by a common pull-up signal, and the third pull-down switch and the first pull-down switch are controlled by a common pull-down signal.

US Patent 7,616,035 discloses a charge pump circuit with a first node with associated pull-up/pull-down switches and a second node with associated pull-up/pull-down switches and a voltage equalizer coupled to both nodes (See Figure 2, 50). No mention of a first current source connected between a supply voltage and the first and second pull-up switches; a second current source connected between the first and second pull-down switches and ground; a voltage equalization circuit to equalize a first voltage at the first node and a second voltage at the second node is present. 

US Patent 9,634,561 discloses a charge pump circuit with parallel first node and second node branches coupled to a voltage equalizer circuit (See Figure 1, 100). No mention of a first current source connected between a supply voltage and the first and second pull-up switches; a second current source connected between the first and second pull-down switches and ground is present.

US Patent 8,179,175 discloses a charge pump circuit containing a voltage equalizer between pull-up and pull-down parallel node branches. No mention of a first current source connected between a supply voltage and the first and second pull-up switches; a second current source connected between the first and second pull-down switches and ground is present.

US PGPUB 2015/0288355 discloses a charge pump assist circuit that toggles between different outputs based on a divided voltage level shifter. No mention of a first current source connected between a supply voltage and the first and second pull-up switches; a second current source connected between the first and second pull-down switches and ground is present.

US Patent 7,977,987 discloses a charge pump with a voltage follower op-amp circuit (See Figure 2). No mention of a first current source connected between a supply voltage and the first and second pull-up switches; a second current source connected between the first and second pull-down switches and ground is present.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184